                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHYILLE DIVISION

NEW CENTURY FOUNDATION,                            Case No. 3:18-cv-00839

                and                                Hon. Aleta A. Trauger

SAMUEL JARED TAYLOR,

                Plaintifls,

       v.

MICHAEL ROBERTSON,
In his olficial capacity as director of
Tennessee Department of Environment and
Conservation,

                Defendant.



                                DECLARATION OF RICK TYLER


                I, Rick Tyler, declare as follows:

        1. I am a board member of the American Freedom Party (hereinafter

            "AFP").

        2. I also serve       as chair of the Tennessee American Freedom Party

            (hereinafter "TAFP").

        3. Upon attempting to reserve the Montgomery Bell Inn and Conference

            Center on behalf of the TAFP I was informed by Mr. Mike Robertson

            that nothing could be reserved until the disputed invoice to the AFP for




    Case 3:18-cv-00839 Document 24-1 Filed 10/05/18 Page 1 of 4 PageID #: 140
      security services provided for a past event in the amount of $21,057 .69

      had been paid.

  4. Prior to this time, I had been led to believe by Mr. Robertson that

      payment of a disputed security fee in the amount of 56424.U that had

      been assessed to the AFP for its June 15-17,2018 event would satisff

      requirements for the AFP to secure future dates at the park facility.

      Through my personal, good faith intervention I persuaded AFP national

      board member Mr. Earl Holt to tender a check in the amount     of

      $6424.01.

   5. While seeking resolution to the invoice dispute   between the AFP

      Chairman, Mr. William D. Johnson, and Mr. Robertson in his capacity        of

      oversight of the Montgomery Bell Inn and Conference Center, I elected

      to proceed with plans for 2019 activities at the Henry Horton State Park

      under the legal auspices of the TAFP. The alternative venue was selected

      in light of major remodeling scheduled to take place in 2019 at the

      preferred Montgomery Bell location. At this juncture, Mr. Robertson

      intervened in my effort to secure reservations at Henry Horton, stating

      that because I was involved with the AFP I was prohibited from

      transacting business with the state park system in any capacity until the

      disputed outstanding financial matters were resolved, despite the fact that




Case 3:18-cv-00839 Document 24-1 Filed 10/05/18 Page 2 of 4 PageID #: 141
         I am not the signatory to the contract under dispute and have no legal

         liability or obligation conceming lingering financial disagreements.

     6. After receiving Mr. Holt's $6,424.01     check the Montgomery Bell State

         Park issued a new and supplemental invoice to the AFP in the amount           of

         $21,057.69 and has proceeded to require its payment in       full as a

         prerequisite for either the AFP or the TAFP to be allowed to make future

         reservations with the inn and conference facilities of the Tennessee State

         Park System.

     7. I have contacted Mr.     Robertson via certified mail in an effon to rectifu

         this matter but, to date, have received no formal response. At this time,

         based on the facts herein enumerated and my considerable

         communication with individuals speaking on behalf of the Tennessee

         Parks Department,   I   am convinced that both the AFP and the TAFP are

         being obstructed from using park facilities due to the content and

         controversial nature of our message and the perceived liability and

         hardship it represents to the parties in question.

      I declare under penalty of perjury that the facts   set forth above are true to the

best of my knowledge.



                                            ck Tyler
                                         ll7 4 Hwy 64
                                         Ocoee TN, 37361
                                           a
                                           J


  Case 3:18-cv-00839 Document 24-1 Filed 10/05/18 Page 3 of 4 PageID #: 142
                                                (423) s9e-s807
October 5,2015




                                    CERTIFICATE OF SERVICE


       I, Van R. Irion, affirm that on October 5,2A18. a copy of this Proof of Service and the

fbregoing Plaintiffs' Reply      to Defendant's Answer to Plaintiffs'    Emergency Motion     for   a


Preliminary Injunction was filed with the Court's Electronic Filing System. Notice of said hling

will be sent by operation of the Court's Electronic Filing System to all parties indicated on the

electronic filing receipt as follows:

        Dawn Jordan, Esq.   -   dawnjordan@ag.tn.gov

        Jay C. Ballard. Esq.    - jay.ballard@ag.tn.gov
        Sara Ohlman, Esq.   -   sara.ohlman@ag.tn.gov


                                                    /s/ Van R. Irion
                                                    Van R. Irion (#024519)
                                                    LAW OFFICE OF VAN R. IRION
                                                    800 S. Gay St., Ste. 700
                                                    Knoxville, TN 37929
                                                    (T): (86s) 766-4a40
                                                    1F): (865) 766-4101
                                                    (E): van@irionlaw.com
                                                    Attorney.for New Century Foundation and
                                                    Samuel Jared Taylor
Dated: October 5,2018




   Case 3:18-cv-00839 Document 24-1 Filed 10/05/18 Page 4 of 4 PageID #: 143
